Citation Nr: 0025718	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  92-03 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
thoracic outlet syndrome with cephalalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to December 
1988.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1993 and October 1994, on which 
occasions it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDING OF FACT

Except for the period of time for which a 100 percent rating 
was assigned for the veteran's thoracic outlet syndrome with 
cephalalgia following surgery in February 1990, this 
condition has been productive of no more than mild incomplete 
paralysis of all radicular nerve groups.


CONCLUSION OF LAW

An evaluation in excess of 20 percent for thoracic outlet 
syndrome with cephalalgia is not warranted for any period of 
time since her release from military service except for the 
period during which a 100 percent rating was assigned 
following surgery in February 1990.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4, Code 8513 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  Prior to the veteran's release from 
military service in December 1988 she completed an 
application for compensation on which she listed several 
conditions, including shoulder and neck pain.  She reported 
that she also had tension headaches and some degeneration of 
the cervical spine.  She noted that she had worked in 
Physical Therapy and applied hot packs, etc., to the area for 
temporary relief.

The veteran was accorded an examination by VA for disability 
evaluation purposes in February 1989.  It was reported that 
she began to experience neck, shoulder and occipital pain in 
late 1986 while she was working as a physical therapy 
assistant.  This general medical examination resulted in 
various diagnoses, including neck and shoulder chronic strain 
without evidence of bone or cervical nerve pathology and 
cephalalgia related to shoulder and neck muscle tension 
headache type.

The veteran underwent an orthopedic examination for 
disability evaluation purposes in March 1989.  He complaints 
included pain in her right shoulder and neck area.  She had 
full range of motion of her neck in all planes and was 
nontender in the neck area.  She had a little discomfort in 
the muscles posteriorly and superiorly on the shoulder to 
pressure, but no limitation of motion.  The examiner 
commented that no bony abnormality with her neck or shoulder 
was found.  The examiner concluded that she had a mild 
myofascitis type syndrome of her shoulder and neck area.

By a rating decision dated in March 1989, service connection 
was established for mild myofascitis syndrome, neck and 
shoulder strain with cephalalgia, rated as 10 percent 
disabling effective from December 16, 1988, under Diagnostic 
Code 5299-5290.   Service connection was also established for 
other disabilities and the combined rating for the service-
connected disabilities was 70 percent.

The veteran expressed disagreement with the rating assigned 
for her neck and shoulder symptoms, and the RO issued a 
Statement of the Case in October 1989 which addressed the 
evaluation of service-connected neck and shoulder disability.

On private neurological evaluation in October 1989, the 
veteran stated that, for several years, she had experienced 
"a lot of discomfort" on the right side of her neck, as well 
as a right-sided headache, and pain in the temporalis and 
masseter muscles on her right side.  Additionally noted were 
problems with aching in the scapular and pectoral regions, 
more so on the right than the left, accompanied by heaviness, 
numbness and tingling of the right upper extremity.  On 
physical examination, the veteran displayed a slight 
asymmetry of the clavicles, with the right clavicle very 
prominent at its junction with the sternum, and at the 
scapular articulation.  There was tenderness over the scalene 
muscle groups, but no bruit.  Downward traction resulted in 
pain in the right upper extremity, as well as in the head and 
scapula, while Adson's maneuver resulted in a slight 
decrease, but not complete obliteration, of the radial pulse.  
At the time of evaluation, the veteran exhibited good 
strength in both upper extremities, and brisk reflexes.  
Sensation was intact, and there was no limitation of motion 
of the cervical spine.  In the opinion of the examiner, the 
veteran "might" have a thoracic outlet-induced fibrositis 
type of syndrome.

Department of Veterans Affairs (VA) records reflect that the 
veteran was hospitalized in January 1990.  It was noted that 
examination and history were consistent with right thoracic 
outlet syndrome.  She underwent an angiogram for right 
thoracic outlet syndrome.  She was readmitted in February 
1990 for resection of her right first rib in order to give 
her some relief from her thoracic outlet syndrome 
symptomatology.  On physical examination at the time of 
admission, it was noted that the veteran's pulse was absent 
with abduction on the right.  Additionally noted was some 
numbness of the right upper extremity.  During the veteran's 
hospitalization, she underwent rib resection on the right.  
The pertinent diagnosis noted was right thoracic outlet 
obstruction.

On VA neurologic examination in March 1990, it was noted that 
the veteran's right neck, upper extremity, and shoulder 
discomfort, as well as headache, seemed to be gradually 
improving.  Reportedly, the veteran had previously 
experienced a spread of symptoms into her shoulder and upper 
arm area, as well as hand pain, specifically, in the thumb 
and last two fingers.  The veteran had, however, experienced 
no significant loss of strength in her hand, nor did she have 
any loss of strength in her upper extremity.  The veteran was 
subsequently seen by a neurologist, who felt that she might 
be having thoracic outlet syndrome.  This was later 
confirmed, and the veteran underwent surgery in February 
1990.  Since her surgery, the veteran had experienced a 
decrease in jaw and chest pain, as well as decreased problems 
with headaches, though she did continue to experience some 
pain in the right upper extremity.  Apparently, the veteran 
had a history of previous clavicular dislocation which was 
thought to be contributing in some way to her problems with 
thoracic outlet syndrome.

On physical examination, the veteran complained of some 
limited motion in the right upper extremity.  Additionally 
noted were problems with shoulder pain and tingling.  On 
further examination, the veteran's neck was supple, though 
with some tenderness to palpation and mild spasm in the 
paracervical and trapezius areas.  The veteran's extremities 
showed no evidence of cyanosis, clubbing, or edema, and 
peripheral pulses were palpable.  In the opinion of the 
examiner, the veteran exhibited "a variety" of right upper 
extremity neck and shoulder symptoms which might very well be 
consistent with thoracic outlet syndrome.  Certainly, since 
the time of the veteran's surgery, she had experienced 
symptomatic improvement.  The examiner further commented that 
the veteran continued to improve, though she still showed 
some minor residuals.  In addition, there was some evidence 
of migraine headache symptomatology which seemed to have come 
on since the veteran developed thoracic outlet problems.

By a rating decision dated in July 1990, the RO determined 
that the veteran's previously diagnosed myofascitis syndrome, 
neck and shoulder strain with cephalalgia, was actually a 
thoracic outlet syndrome whose symptoms had somewhat abated 
following recent surgery.  The RO found that she was entitled 
to a 20 percent disability evaluation based on cervical 
muscle spasm and limitation of motion on the right side.  The 
disability was listed as thoracic outlet syndrome to include 
cephalalgia, rated as 20 percent disabling effective December 
16, 1988, under Diagnostic Code 7199-8513.  A temporary 100 
percent rating for this disability was assigned for the 
period from February 7, 1990, through March 31, 1990, based 
upon the surgery she underwent for this condition.

On private neurological evaluation in early September 1990, 
it was noted that the veteran had undergone a right first rib 
resection, which was "quite successful."  Reportedly, 
following surgery, the veteran had experienced "about an 
80 percent improvement" in numbness,  tingling, and pain in 
her right upper extremity.  She still, however, experienced 
some discomfort around the posterior shoulder girdle 
musculature, in her neck, and on the right side of her head.  
According to the veteran, the very frequent headaches which 
were present prior to her surgery were now quite infrequent.  
At the time of evaluation, the veteran exhibited no real 
abnormalities.  There was a full range of motion of the 
cervical spine, and her pulses were full.  Further noted was 
that the veteran showed no symptoms or signs of reflex 
sympathetic dystrophy.  The clinical impression was chronic 
cervical and shoulder girdle strain.

In October 1990, the veteran expressed her disagreement with 
the rating assigned for her thoracic outlet syndrome.

On follow-up private neurological evaluation in late January 
1991, the veteran complained of an "escalation of discomfort" 
in her right upper extremity since the time of her last 
evaluation.  Reportedly, as time progressed, the veteran's 
symptoms had gradually recurred.  Since October (of 1990), 
she had apparently experienced more trouble with her arm and 
headaches, as well as pain in the neck region which radiated 
up into her head and arms.

On neurological evaluation, the veteran's cranial nerves were 
intact, with no evidence of gross focal deficits from a motor 
standpoint.  The veteran did exhibit some tenderness to 
palpation in the right scapular region, as well as mild spasm 
in that same area.  Reflexes appeared to be grossly 
symmetric, and both coordination and gait were grossly 
intact.  The clinical assessment was of a patient with 
history of previous thoracic outlet difficulty, status post 
surgery, who was now having recurring discomfort in the right 
upper extremity and neck region, as well as additional 
discomfort in the right scapular region.  The veteran's 
symptoms appeared to be escalating following initial 
improvement after surgery, with current examination revealing 
primarily muscle tenderness with no definitive weakness in a 
dermatomal or nerve root distribution.  Further noted was 
known migraine headache symptomatology which continued to 
give the veteran "trouble."

During the course of a Regional Office (RO) hearing in 
January 1991, the veteran complained of pain starting in her 
shoulder blades, as well as swelling and pain in the back of 
her head, which felt like a "tightness."  The veteran further 
stated that, while she experienced problems with headaches, 
there had been a "definite decrease" since her surgery.  (See 
Transcript, p. 20).

Following private chiropractic evaluation in April 1991, it 
was noted that the veteran had experienced "definite relief" 
from arm and headache pain after only three treatment 
sessions.

On private neurological evaluation in April 1991, it was 
noted that the veteran had last been seen in January 1991 for 
evaluation of what was thought to be a thoracic outlet 
problem for which the veteran had undergone surgery.  
Reportedly, at that time, the veteran had been experiencing 
recurring discomfort in her right upper extremity and neck 
region.  Currently, the veteran's complaints included pain in 
the left neck, arm, and head region.  Reportedly, she had 
been experiencing symptoms primarily on her right side, 
though the symptoms tended to "move over" to the left.  The 
veteran stated that her right side continued to bother her 
most of the time, and that this included both her arms, her 
shoulder, and the neck region.  The veteran felt that her 
clavicle might be protruding slightly more than it had in the 
past, though this was present before her surgery.  Otherwise, 
the veteran had been "trying to get along," though she seemed 
to be getting "progressively more uncomfortable."

On physical examination, the cranial nerves were intact, and 
there was no evidence of any gross focal motor deficit.  The 
veteran exhibited some tenderness to palpation both on the 
right, and in what appeared to be the left scapular region, 
accompanied by some mild spasm.  There was additionally some 
discomfort in the cervical region, though the veteran's 
reflexes remained intact.  Further examination revealed a 
mild limitation of range of motion of the neck.  Coordination 
and gait appeared grossly unremarkable.  The clinical 
assessment was of a patient with known previous thoracic 
outlet difficulties who had improved following surgery, but 
who had now experienced a recurrence, with continuing right 
upper extremity, shoulder and neck discomfort, and left upper 
extremity, shoulder, and chest symptomatology.

On VA orthopedic evaluation in March 1992, it was noted that 
the veteran had undergone first rib resection for thoracic 
outlet syndrome, but was still having "some symptoms related 
to the shoulder, neck, and headaches."  On examination, the 
veteran displayed a full range of motion of her shoulder, as 
well as a negative apprehension test for rotator cuff tear.  
There was good strength in the shoulder girdles, and it did 
not hurt the veteran to use her shoulders.  The veteran 
showed a full range of motion of the neck, though with some 
weak neck muscles during testing.  Further noted was some 
tenderness along the cervical spine.  In the opinion of the 
examiner, the veteran's problem was secondary to the cervical 
spine area.

In September 1993, a VA fee-basis neurologic examination was 
undertaken.  At the time of evaluation, it was noted that, 
while following surgery, the veteran had experienced an "at 
least 50 percent improvement" in symptomatology, as time had 
progressed, she had experienced "increased trouble."  
Reportedly, the veteran suffered pain in the region of her 
right shoulder, right lateral neck, right lateral head, and, 
at times, in the entire right upper extremity.  According to 
the veteran, this consisted of a constant minor ache, which, 
at times, became "more severe."  Further complaints included 
discomfort in the left shoulder.  At the time of evaluation, 
the veteran denied problems with either numbness or tingling.  
She did, however, note that most of her pain was "sharp" and 
"shooting" in nature.

On physical examination, the veteran's cranial nerves were 
intact.  Motor examination revealed good strength throughout, 
and sensation was intact to both pinprick and touch.  
Coordination, station, and gait were within normal limits, 
and deep tendon reflexes were 2/5.  Adson's maneuver did 
result in a decreased pulse of the left radial artery with 
the veteran's head turned to the right or left, or with her 
head straight ahead.  Pulses were intact, and, on the right, 
there was no alteration of pulses in any position.  Range of 
motion of the veteran's head and neck was good, and the 
remainder of the examination of the head and neck was 
unremarkable.  The clinical impression was of thoracic outlet 
syndrome followed by a relief of symptomatology with thoracic 
outlet surgery.  Currently, the veteran appeared to have 
experienced some recurrence of symptoms, with headaches, as 
well as some left arm symptoms, about which the veteran was 
"concerned."  In the opinion of the examiner, there was "some 
suggestion" that there might be a left thoracic outlet 
syndrome.  Symptoms were described as "mainly discomfort" 
controlled with symptomatic therapy, including chiropractic 
treatment and medication.

On subsequent VA neurologic examination in October 1993, it 
was noted that, following surgery, the veteran had, for a 
short time, experienced marked improvement, in particular, 
with her head and neck pain.  However, this gradually became 
worse, with occipital headaches now occurring approximately 
two times per month.  The veteran stated that she had learned 
to avoid activities which aggravated her pain, and that, 
while medication was helpful, the pain in both of her 
forearms tended to limit her activities.  On physical 
examination, there was no evidence of atrophy of the 
shoulder, arm, or neck muscles.  Adson's maneuver showed no 
arterial compression on the right, but very noticeable 
compression on the left at above 95 degrees.  In neither arm 
did Adson's maneuver result in a loss of sensation in either 
forearm.  At rest and dependent, there was reduced touch and 
sharp scratch sensation from the neck over the shoulder to 
about the elbows, bilaterally.  The veteran's hands closed 
firmly, and finger-thumb apposition was normal.  At the time 
of evaluation, there was evidence of slight tenderness to 
palpation over the supraspinatus muscle and the rhomboid 
muscles.  In the opinion of the examiner, there was no 
significant muscle spasm tenderness in the paraspinal 
cervical spine muscles, though the veteran's occipital area 
showed a marked tenderness to palpation.  In spite of 
essentially negative (for organic anatomical etiology) MRI 
and CAT scans, functionally, it appeared that the veteran was 
suffering some compression syndrome in the thoracic nerve and 
artery outlet area.

VA and other service medical facility records covering the 
period from February 1996 to May 1999 show treatment during 
that time for various pathology, including head, neck and 
upper extremity pathologies.

By a rating decision dated in August 1997, the RO held that 
the appellant was entitled to a total disability rating for 
compensation purposes based upon individual unemployability 
resulting from service-connected disabilities, effective from 
April 30, 1997.

In mid-September 1999, a VA neurologic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  That review disclosed that, following first rib 
resection surgery for thoracic outlet syndrome in early 
February 1990, the veteran had experienced improvement in the 
numbness and pain in her right arm, though with some 
continued pain in the back of her neck, in her mid back area, 
and in the trapezius muscle area and lower back.  The 
veteran's current complaints consisted of intermittent spasms 
of the muscles on the back of her neck, the trapezius, and 
her lower back.  Apparently, she had been diagnosed with 
fibromyalgia characterized by muscle spasm and certain 
trigger points.  The veteran stated that this fibromyalgia 
was "the same as the myofascitis diagnosis" which she had 
received in the military, and that her thoracic outlet 
surgery "solved one problem," though she still had 
intermittent muscle spasms.  According to the veteran, she 
was unable to sit for longer than 20 minutes to an hour due 
to muscle spasms in the back of her neck, as well as in her 
lower back.  Reportedly, the veteran treated her muscle 
spasms and pain with medication.  The veteran stated that she 
experienced migraine headaches accompanied by visual 
problems, nausea, and occasional vomiting, though this 
occurred only approximately once every six months as long as 
she took her medication.  "Tension" headaches were described 
as "mild," and occurring on a weekly basis.  At the time of 
evaluation, the veteran showed no paresthesia or diathesis.  
In the opinion of the examiner, it was "difficult to 
separate" any individual nerve or nerve bundle.  While in the 
past, the veteran did have thoracic outlet syndrome on the 
right, studies thus far had failed to demonstrate the 
presence of thoracic outlet syndrome on the left.

On physical examination, the veteran's disability did not 
appear to be the result of a brain disease or a spinal cord 
injury.  Nor did there seem to be any sensory or motor 
impairment.  The veteran simply experienced intermittent 
muscle spasms of different muscle groups on those occasions 
when she was involved in repetitive or excessive activity, or 
sitting for a prolonged period of time.  Further examination 
revealed some tenderness of the paraspinous musculature, 
which was in spasm.  The trapezius muscles in the neck were 
likewise tender, but not in spasm.  There was a full range of 
motion of the veteran's upper and lower extremities, and good 
flexibility of the cervical and lumbar spine.  The veteran 
did complain of "some pain in her neck" with rotation to the 
left, though this did not induce any muscle spasm.  At the 
time of evaluation, the sternocleidomastoid muscles were 
slightly tender to the touch.  The pertinent diagnosis was 
myofascial syndrome involving the neck, upper back, and 
ankles.  In the opinion of the examiner, the veteran had 
"definite pathology," and should therefore be evaluated by a 
rheumatologic or orthopedic specialist.

On VA orthopedic examination, likewise conducted in mid-
September 1999, the veteran complained of fatigue, as well as 
pain in her neck and both shoulders, in her right hip, and in 
the upper portion of her back.  Reportedly, in February 1990, 
the veteran had undergone resection of her right first rib 
for thoracic outlet syndrome, following which she continued 
to experience pain in her right shoulder and neck.  The 
numbness which the veteran had previously experienced in her 
right hand, however, "completely disappeared" following her 
surgery.

On physical examination, the veteran's biceps and triceps 
reflexes were graded as 2+ bilaterally.  The wrist reflex was 
likewise graded as 2+ bilaterally.  Grip strength of the 
right and left hands was 5/5.  Dermatome evaluation of both 
upper limbs revealed a slight decrease in the perception of 
pinprick on the right side when compared to the left.  With 
the veteran standing, her radial pulses were palpated, and in 
a standing position, the right radial pulse was described as 
"bounding."  The veteran was then asked to turn her head to 
the left, at which point her right radial pulse remained 
unchanged.  The veteran was then asked to turn her head to 
the left and look toward the ceiling.  With this maneuver, 
the radial pulse was palpated, and noted to be "bounding."  
The veteran was then asked to turn her head to the left, 
following which her pulse remained unchanged.  When asked to 
turn her head to the left and look toward the ceiling, the 
veteran's radial pulse was described as "bounding."  When 
then asked to turn her head to the right, the pulse remained 
the same.  The veteran was then asked to turn her head to the 
right, and look toward the ceiling.  The veteran's pulse 
remained the same.  The left radial pulse was then once again 
palpated, and noted to be bounding.  The veteran was asked to 
turn her head to the right, with the result that her pulse 
remained unchanged.  When asked to turn her head to the right 
and look up at the ceiling, the pulse "remained the same."  
In summary, therefore, there was "no clinical evidence of 
thoracic outlet compression referable to the veteran's 
vascular structures."

Examination of the veteran's right shoulder showed no visible 
abnormalities.  Range of motion of the right shoulder showed 
forward elevation to 180 degrees, with abduction to 180 
degrees, internal rotation to 45 degrees, and external 
rotation to 90 degrees.  Examination of the left shoulder 
likewise revealed no visible abnormalities.  Range of motion 
of the left shoulder showed forward elevation of 180 degrees, 
abduction to 180 degrees, internal rotation to 45 degrees, 
and external rotation to 90 degrees.  Examination of the 
veteran's thoracic spine revealed exquisite tenderness to 
palpation of the upper thoracic area.  However, range of 
motion of the entire back was entirely within normal limits.

Recent radiographic studies of the cervical spine were 
reviewed, and revealed complete effacement of the normal 
cervical lordotic curve.  Additionally noted was an 
osteophyte involving the anteroinferior aspect of the body of 
the third cervical vertebra.  There was absence of 
approximately 3/4 of the first rib on the right side, and the 
residual portion of the right first rib displayed an 
osteophyte involving the inferior aspect of the distal end of 
the rib stump.  The pertinent diagnoses were symptomatic 
residuals of a right first rib resection performed as a 
treatment for thoracic outlet syndrome; symptomatic chronic 
cervical strain with early degenerative arthritic changes 
involving the third cervical vertebral body; and chronic 
thoracic strain.

By a rating decision dated in April 2000, service connection 
was established for symptomatic residuals of a right first 
rib resection as secondary to the service-connected thoracic 
outlet syndrome.  A 10 percent rating was assigned for this 
disability effective from April 1, 1990.  


Analysis.  As regards the veteran's claim for a rating in 
excess of 20 percent for service-connected thoracic outlet 
syndrome with cephalalgia, the Board notes that disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  In evaluating 
the severity of a particular disability, it is essential to 
consider its history.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).

The appellant has perfected an appeal from the rating 
decision of the RO which established service connection for 
thoracic outlet syndrome to include cephalalgia and which 
assigned this disorder a 20 percent rating effective from 
December 16, 1988, the day following her release from 
military service.  A claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.

The veteran is currently in receipt of a separate compensable 
(10%) evaluation for the symptomatic residuals of right first 
rib resection (performed for relief of the veteran's service-
connected thoracic outlet syndrome), the current severity of 
which is not the subject of this appeal.  Moreover, service 
connection has been considered (and denied) for fibromyalgia, 
a decision which has likewise not been appealed.  Under such 
circumstances, the Board must restrict its consideration to 
those symptoms reasonably attributable to the veteran's 
service-connected thoracic outlet syndrome with cephalalgia.

Following the veteran's surgery in February 1990, she 
experienced a clear improvement of symptomatology 
attributable to her service-connected thoracic outlet 
syndrome.  While over time, the veteran apparently 
experienced some progressive increase in thoracic outlet-
related symptomatology, as of the time of a VA neurologic 
examination in October 1993, there was no evidence of atrophy 
of the veteran's shoulder, arm, or neck muscles.  Nor was 
there evidence of significant muscle spasm, or tenderness of 
the paraspinal/cervical spine muscles.  As of the time of a 
subsequent VA neurologic examination in September 1999, the 
veteran reported improvement in the numbness and pain in her 
right arm, as well as a reduction in headache frequency with 
medication.  While on a weekly basis, the veteran experienced 
apparent "tension headaches," these were mild, and responded 
to medication.  Moreover, following extensive evaluation of 
the veteran's radial pulses in September 1999, it was the 
opinion of a VA orthopedic surgeon that the veteran showed 
"no clinical evidence of thoracic outlet compression 
referable to her vascular structures."

The Board notes that the 20 percent evaluation which has been 
in effect since the veteran's release from military service 
in December 1988 contemplates the presence of mild incomplete 
paralysis of all radicular nerve groups, with the term 
"incomplete paralysis" indicating a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis, whether due to varied level of the 
nerve lesion or to partial regeneration.  In order to warrant 
an increased evaluation, there would, of necessity, need to 
be demonstrated the presence of moderate incomplete paralysis 
of all radicular nerve groups.  38 C.F.R. Part 4, Code 8513 
(1999).  Based on review of the entire record, it is clear 
that the veteran's service-connected thoracic outlet syndrome 
(with cephalalgia) has not been productive of symptomatology 
which can be classified as moderate incomplete paralysis of 
all radicular nerve groups at any time since her release from 
military service.  More to the point, at the time of the 
veteran's most recent VA orthopedic examination, there was, 
in fact, "no clinical evidence of thoracic outlet compression 
referable to her vascular structures."  Rather, chronic 
cervical strain with arthritic changes involving the third 
cervical vertebral body and chronic thoracic strain were 
diagnosed.  

The Board concedes that, at the time of aforementioned rating 
decision in July 1990, the veteran was awarded a 20 percent 
evaluation for thoracic outlet syndrome (previously diagnosed 
as myofascitis syndrome, with neck and shoulder strain and 
cephalalgia) based, at least in part, on cervical muscle 
spasm.  However, based on recent evidence, it would appear 
that the muscle spasm in question is a "separate and 
distinct" disability attributable to (nonservice-connected) 
arthritis and/or fibromyalgia/myofascitis, and not "part and 
parcel" of the veteran's service-connected thoracic outlet 
syndrome.  Even assuming, for the sake of argument, that the 
veteran's cervical muscle spasm is attributable to her 
thoracic outlet syndrome, at no time since her discharge has 
it been demonstrated that such symptomatology is consistent 
with an increased rating.  More specifically, there has yet 
to be demonstrated the moderate limitation of motion of the 
cervical spine or moderately severe impairment of the muscles 
of the side and back of the veteran's neck requisite to the 
assignment of an increased evaluation.  See 38 C.F.R. Part 4, 
Codes 5290, 5323 (1999). 

Finally, regarding the veteran's cephalalgia, the Board 
observes that, over the course of the current appeal, the 
veteran has suffered from some degree of "head pain."  
However, on no occasion since her discharge has the veteran 
exhibited symptomatology in excess of that contemplated by 
the 20 percent evaluation currently assigned.  While on VA 
neurologic examination in October 1993, the veteran gave a 
history of occipital headaches occurring approximately twice 
a month, as of the time of a recent neurologic examination in 
September 1999, her "migraine headaches," with the use of 
medication, were occurring only once every six months.  
Tension headaches, noted by the veteran as distinct from her 
migraine headaches, were described as "mild."  At no time 
since her discharge from service in December 1998 has the 
veteran been shown to suffer from the type of "prostrating 
attack" requisite to the assignment of an increased 
evaluation.  See 38 C.F.R. Part 4, Code 8100 (1999).  
Accordingly, her claim for an increased rating for service-
connected thoracic outlet syndrome must be denied.  

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in January 1991.  Such testimony, while 
informative, does not provide a persuasive basis for a grant 
of the benefit sought in light of the evidence as a whole.


ORDER

An evaluation in excess of 20 percent for thoracic outlet 
syndrome with cephalalgia is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

